Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Pomianek on November 4, 2021.
In claim 148, line 3, delete “further”.
In claim 149, line 3, delete “further”.

Allowable Subject Matter
Claims 142-150, 152-157 and 186-190 are allowed.
The following is an examiner’s statement of reasons for allowance.
It was not found in the prior art search a teaching or suggestion for a method comprising: exposing capture objects to analyte molecules or particles in a sample; immobilizing analyte molecules or particles with the capture objects such that at least some of the capture objects associate with at least one analyte molecule or particle and a statistically significant fraction of the capture objects do not associate with any analyte molecule or particle; spatially segregating at least a portion of the capture objects subjected to the immobilizing step into a plurality of separate locations, and determining a measure indicative of a number or fraction of said locations containing at least one analyte molecule or particle, wherein the determining step comprises one or both of: a) replicating a nucleic acid precursor, and b) converting a nucleic acid precursor to a nucleic acid that can be readily detected; and determining a measure of a concentration of the analyte molecules or particles in the sample based at least in part on the measure indicative of the number or fraction of locations determined to contain at least one analyte molecule or particle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.